Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-17, 19-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8, 14, and 17-22 of copending Application No. 15/943,087. The claims are substantially identical in scope and features but claimed in slightly different order. 

5.	Claims 1-17, 19-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 11 of U.S. Patent No. (Issue Number Pending – Allowed from Application No. 15/914,224).  The ‘224 claim requires every limitation of the instant claim and would have been obvious in view of each other.
Claims 1-17, 19-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8, 14, and 17-20 of copending Application No. 15/926,458. The claims are substantially identical in scope and features but claimed in slightly different order. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1--22 are rejected under 35 U.S.C. 103 as being unpatentable over Joon-Suk Oh et al.; Chemically-Modified Graphene Sheets as an Active Layer for Eco-Friendly Metal Electroplating on Plastic Substrates; Thin Solid Films, 521 pp. 270-274, 2012; (“JSK”) in view of US 2016/0026846 to Lin et al. (“Lin”).
	With regard to Claim 1 and dependents, JSK teaches a process wherein a polymer film substrate is coated with a graphene dispersion, dried and heated, and subsequently metallized with nickel  via a plating operation (see Abstract; Pg. 271 end of § 1; §§ 4-5).  Joon clearly states that other metals can also be employed and plated to the plastic and Graphene (See Conclusion).
Therefore, it would have been obvious to one of ordinary skill use the claimed metals of the newly claimed species or group dependent upon the desired final application.  
According to JSK, the graphene dispersion comprises chemically modified graphene sheets purified during preparation (see Abstract § 3).
JSK does not expressly teach provision of a resin or liquid adhesive monomer, or winding roller collection as claimed.  Lin is similarly directed to depositing conductive domains on polymer substrates via dispersions of graphene sheets, and teaches inclusion of resin and/or liquid adhesives and additives in such dispersions in order to facilitate bonding of conductive material to the underlying substrate (see Abstract; ¶¶ [0016]-[0017], [0022]-[0024] ; Examples).  Lin also teaches roll-to-roll processing for conducting coating operations (see ¶¶ [0022], [0041], [0064]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included resin and/or liquid adhesives in the graphene dispersion of JSK and to employ dispensing and collection rollers in a roll-to-roll processing arrangement, 
With regard to Claims to electroplating, JSK teaches electroplating for metallization as claimed (see § 5) including a metal salt as claimed. 
With regard to Claims 6-8, JSK does not expressly teach inclusion of the claimed fillers.  Lin teaches provision of multiple conductive elements in the coating dispersions, including carbon fiber, nanowires, and conductive polymer per clam 8 (see ¶¶ [0016], [0023]), and specifically teaches silver nanowires provide lower resistance (See [0072]). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the claimed conductive fillers in the method of JSK, as taught by Lin, in order to improve conductivity of the deposited coating.
Regarding claim 9, the article could be used as a surface for the claimed devices. No structural difference is seen. 
	With regard to Claims 10 -11 and claims to adhesives, Lin teaches the claimed adhesive materials, urethane and/or acrylic resins in the claimed amounts (see claims 17-18 and ¶¶ [0018], [0020], [0024], [0077]). Lin additionally teaches epoxy coatings and polymer layers form a protective coating or layer (See [0023]). 
	With regard to Claims to modified graphene, JSK and Lin teach chemically modified graphene featuring the claimed functionalities (see JSK at Pg. 1, § 1, Lin at ¶ [0023]).
It would have been obvious to prove the claimed graphene functionalization and resin or polymer additives to provide a conductive composite or to provide epoxy coatings for protective properties. 

It would have been obvious to use conductive polymer material within the claimed ranges of materials in order to forma polymer conductive layer within the scope of the invention of Lin.   


2.	Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over JSK in view of Lin as applied to Claim 1, and further in view of White (US 2012/0021188).
	With regard to Claims 23-24, JSK indicates known use of etching to improve adhesion between substrates and layers deposited thereon (see § 1); however the reference does not expressly teach the claimed etchants.  White teaches nonconductive substrates (polymers) are typically etched using nitric acid or other acids acid in order to clean the surface, remove contaminates and promote adhesion of subsequent coatings (see ¶¶ [0018]).  Thus the subject matter of Claims 23-24 was known to those of ordinary skill in the art at the time the invention was filed.
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to provide the claimed etchant to promote adhesion in a polymer surface.  


Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive.
Joon clearly states that other metals can also be employed and plated to the plastic and Graphene (See Conclusion).
Therefore, it would have been obvious to one of ordinary skill use the claimed metals of the newly claimed species or group dependent upon the desired final application.  
Additionally Lin teaches a variety of polymers that can form a conductive base layer that are considered to encompass and therefore render obvious the claimed polymer material such as a polymer matrix composite that can comprise conductive fillers or other derivative material to increase conductivity of the polymer (see paragraphs 0017, 0039-0040). . 
It would have been obvious to use conductive polymer material within the claimed ranges of materials in order to forma polymer conductive layer within the scope of the invention of Lin.   
The rejection, as modified, is maintained. 





Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H MILLER/Primary Examiner, Art Unit 1783